Mr. JUSTICE CREBS delivered the opinion of the court: This is a suit for personal injuries arising from a collision between an automobile driven by plaintiff, Charles Lewis, and a railroad engine of the defendant corporation. A jury trial was held in the Circuit Court of Madison County and resulted in a verdict in favor of the defendant and against the plaintiff. In answer to a special interrogatory the jury found that the plaintiff was guilty of contributory negligence which was the proximate cause of the collision. The plaintiff has appealed. After considering the issues raised on appeal we find that no error of law appears, that an opinion would be of no precedential value, and that the judgment is not against the manifest weight of the evidence. We therefore affirm in accordance with Supreme Court Rule 23. Ill. Rev. Stat, ch. 110A, par. 23. Affirmed. G. MORAN, P. J., and JONES, J., concur.